       Case 1:20-cv-05302-MHC-JKL Document 1 Filed 12/31/20 Page 1 of 6




                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF GEORGIA


                                                        Civil Action No.:
MIKEISHA WILBURN,

                              Plaintiff,
       v.                                               COMPLAINT FOR VIOLATIONS OF
                                                        THE FAIR CREDIT REPORTING ACT
TRANS UNION, LLC,
                              Defendant.
                                                        DEMAND FOR JURY TRIAL


       Plaintiff Mikeisha Wilburn (“Plaintiff”) brings this action against defendant Trans Union,

LLC (“TransUnion” or “Defendant”), and alleges, based upon Plaintiff’s personal knowledge, the

investigation of counsel, and information and belief, as follows:

                                  NATURE OF THE ACTION

       1.      This is an action to recover damages for violations of the Fair Credit Reporting Act,

15 U.S.C. § 1681, et seq. (the “FCRA”). Defendant has been reporting inaccurate payment status

information about Plaintiff’s FedLoan student loan account. Specifically, although the account

was closed with a $0 balance, Defendant continued to report that the current payment status of the

account was over 120 days late. Although Plaintiff disputed the reporting in writing, Defendant

failed to correct the reporting. Plaintiff later was denied an extension of credit based on the

misleading information reported by Defendant, and has been forced to deal with aggravation and

humiliation of a poor credit score. Accordingly, Plaintiff is entitled to damages.

                                            PARTIES

       2.      Plaintiff resides in Atlanta, GA, and qualifies as a “consumer” as defined and

protected by the FCRA. Plaintiff is an individual, not an entity.



                                                 1
       Case 1:20-cv-05302-MHC-JKL Document 1 Filed 12/31/20 Page 2 of 6




       3.      Defendant TransUnion is a foreign corporation that regularly conducts business in

this jurisdiction. TransUnion qualifies as a “consumer reporting agency” under the FCRA.

                                JURISDICTION AND VENUE

       4.      The claims asserted in this complaint arise under §§1681e and 1681i of the FCRA.

This Court has jurisdiction over the subject matter of this action under 28 U.S.C. §1331 and 15

U.S.C. §1681p.

       5.      Venue is proper in this District under 28 U.S.C. §1391(b).

                               SUBSTANTIVE ALLEGATIONS

The FCRA

       6.      The FCRA is a federal statute designed to protect consumers from the harmful

effects of inaccurate information contained their consumer credit reports.       Thus, Congress

enshrined the principles of “fair and accurate credit reporting” and the “need to ensure that

consumer reporting agencies exercise their grave responsibilities with fairness” in the very first

provision of the FCRA. See 15 U.S.C. 1681a.

       7.      To that end, the FCRA imposes the following twin duties on consumer reporting

agencies (or credit bureaus): (i) credit bureaus must assure maximum possible accuracy of

information when preparing consumer reports, and set up reasonable procedures to maintain

compliance with this standard; and (ii) credit bureaus must reinvestigate the facts and

circumstances surrounding a consumer’s dispute and timely correct any inaccuracies.

       8.      Credit bureaus must immediately notify furnishers if a consumer disputes the

accuracy of information reported by that furnisher. Section 1681s-2(b) requires a furnisher, upon

receiving a consumer’s dispute, to conduct an investigation, mark the accounts as disputed, and

update the reporting if necessary.



                                                2
       Case 1:20-cv-05302-MHC-JKL Document 1 Filed 12/31/20 Page 3 of 6




       9.      Plaintiff has a legally protected interest in Defendant fulfilling its duties under the

FCRA, so that the information is reported and maintained fairly, to support maximum levels of

confidentiality, accuracy, and relevancy.

TransUnion Willfully Violated the FCRA and Harmed Plaintiff

       10.     TransUnion been reporting inaccurate payment status information about Plaintiff’s

FedLoan account.

       11.     Specifically, although the account was closed and had a $0 balance, TransUnion

reported that the current payment status of the account was over 120 days late.

       12.     This reporting was materially misleading because it conveyed that Plaintiff was

currently delinquent on payments, when that was not the case.

       13.     On May 13, 2020, Plaintiff disputed the reporting by submitting a written dispute

through TransUnion’s FCRA compliance department.

       14.     The receipt of the dispute triggered TransUnion’s obligation to conduct an

investigation and correct the misleading reporting.

       15.     TransUnion, however, failed to conduct an investigation, and failed to correct the

misleading reporting.

       16.     Plaintiff was later denied an extension of credit based on information contained in

Plaintiff’s TransUnion report, which included the misleading delinquency on the FedLoan account.

       17.     Plaintiff has been forced to deal with the aggravation, humiliation, and

embarrassment of a low credit score.

       18.     Accordingly, Plaintiff is entitled to damages.




                                                 3
       Case 1:20-cv-05302-MHC-JKL Document 1 Filed 12/31/20 Page 4 of 6




                                      CAUSES OF ACTION

                                             COUNT I

       Against TransUnion for Violations of the FCRA, 15 U.S.C. §§1681e and 1681i

       19.     Plaintiff repeats and realleges the foregoing allegations if set forth in full herein.

       20.     The FCRA imposes a duty on credit reporting agencies to devise and implement

procedures to assure the “maximum possible accuracy” of credit reports, as follows:

               Whenever a consumer reporting agency prepares a consumer report,
               it shall follow reasonable procedures to assure maximum possible
               accuracy of the information concerning the individual about whom
               the report relates.
                                            15 U.S.C. §1681e(b) (emphasis added).

       21.     Upon receiving a consumer’s dispute, credit bureaus are legally required to conduct

an investigation and correct the disputed information contained in the report, as follows:

               …if the completeness or accuracy of any item of information
               contained in a consumer’s file at a consumer reporting agency is
               disputed by the consumer and the consumer notifies the agency
               directly, or indirectly through a reseller, of such dispute, the agency
               shall, free of charge, conduct a reasonable reinvestigation to
               determine whether the disputed information is inaccurate and
               record the current status of the disputed information, or delete the
               item from the file in accordance with paragraph (5), before the end
               of the 30-day period beginning on the date on which the agency
               receives the notice of the dispute from the consumer or reseller.
                                                  Id. §1681i(a)(1) (emphasis added)

       22.     Credit reporting agencies are further required to provide prompt notice of the

consumer’s dispute to the furnisher of the disputed information, as follows

               Before the expiration of the 5-business-day period beginning on
               the date on which a consumer reporting agency receives notice of a
               dispute from any consumer or a reseller in accordance with
               paragraph (1), the agency shall provide notification of the dispute
               to any person who provided any item of information in dispute, at
               the address and in the manner established with the person. The


                                                  4
       Case 1:20-cv-05302-MHC-JKL Document 1 Filed 12/31/20 Page 5 of 6




               notice shall include all relevant information regarding the dispute
               that the agency has received from the consumer or reseller.
                                                 Id. §1681i(a)(2) (emphasis added).

       23.     TransUnion failed to follow reasonable procedures to ensure maximum possible

accuracy of the information reported on Plaintiff’s credit reports.

       24.     Although Plaintiff disputed the inaccurate information in writing, TransUnion

willfully, or at least negligently, failed to perform a reasonable investigation and failed to remove

the inaccurate information.

       25.     TransUnion’s willful and/or negligent failure to follow reasonable policies and

procedures was a direct and proximate cause of Plaintiff’s injury.

       26.     As a result of TransUnion’s statutory violations, Plaintiff suffered statutory and

actual damages as described herein and is entitled to recover statutory, actual, and punitive

damages under 15 U.S.C. §§ 1681n and 1681o.

                                     PRAYER FOR RELIEF
       WHEREFORE, Plaintiff demands a judgment:

       a)      awarding Plaintiff statutory money damages, actual damages and punitive

damages, including pre-judgment and post-judgment interest;

       b)      awarding attorney’s fees and costs, and other relief; and

       c)      awarding such other relief as to this Court may seem just and proper.

                                            JURY DEMAND
       Plaintiff demands a trial by jury.




                                                 5
      Case 1:20-cv-05302-MHC-JKL Document 1 Filed 12/31/20 Page 6 of 6




Dated: December 11, 2020           THE OAKS FIRM


                                               /s/ Misty Oaks Paxton, Esq.
                                             MISTY OAKS PAXTON, ESQ.
                                   3895 Brookgreen Point
                                   Decatur, Georgia 30034
                                   Tel: (404) 725-5697
                                   attyoaks@yahoo.com

                                   COHEN & MIZRAHI LLP
                                   EDWARD Y. KROUB
                                   DANIEL C. COHEN
                                   MOSHE O. BOROOSAN
                                   300 Cadman Plaza West, 12th Floor
                                   Brooklyn, NY 11201
                                   Telephone: 929/575-4175
                                   929/575-4195 (fax)
                                   edward@cml.legal
                                   dan@cml.legal
                                   moshe@cml.legal

                                   Attorneys for Plaintiff




                                     6
